Case 21-50428-JTD   Doc 22-3   Filed 05/21/21   Page 1 of 62




      EXHIBIT C
              Case
            Case    21-50428-JTD Doc
                 2:13-cv-01776-BMS   22-3 Filed
                                   Document     05/21/21
                                            1 Filed        Page
                                                    04/04/13    2 of162
                                                              Page    of 61



                                UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,                                    :   Civil A. No. _________
          ex rel.                                            :
                                                             :
[UNDER SEAL]                                                 :
                                                             :
          v.                                                 :   FILED UNDER SEAL
                                                             :   Pursuant to 31 U.S.C. § 3730(b)(2)
[UNDER SEAL]                                                 :
                                                             :   JURY TRIAL DEMANDED
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                         COMPLAINT


                                                                 Stephen A. Sheller, Esq.
                                                                 Brian J. McCormick, Jr., Esq.
                                                                 Matthew C. Monroe, Esq.
                                                                 SHELLER, P.C.
                                                                 1528 Walnut Street, 4th Fl.
                                                                 Philadelphia, PA 19102

                                                                 Jennifer Middleton, Esq.
                                                                 Johnson Johnson Larson & Schaller PC
                                                                 975 Oak Street, Ste. 1050
                                                                 Eugene, OR 97401


                                                                 Attorneys for Relator
          Case
        Case    21-50428-JTD Doc
             2:13-cv-01776-BMS   22-3 Filed
                               Document     05/21/21
                                        1 Filed        Page
                                                04/04/13    3 of262
                                                          Page    of 61



                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                      :
UNITED STATES of AMERICA, and the     : FILED IN CAMERA UNDER SEAL
STATES OF CALIFORNIA, COLORADO, : Pursuant to 31 U.S.C. § 3730(b)(2)
CONNECTICUT, DELAWARE, FLORIDA, :
GEORGIA, HAWAII, ILLINOIS,            : Civil A. No. _________
INDIANA, IOWA, LOUISIANA,             :
MARYLAND, MASSACHUSETTS,              :
MICHIGAN, MINNESOTA, MONTANA,         :
NEVADA, NEW HAMPSHIRE, NEW            :
JERSEY, NEW MEXICO, NEW YORK,         :
NORTH CAROLINA, OKLAHOMA,             :
RHODE ISLAND, TENNESSEE, TEXAS,       :
VIRGINIA, WASHINGTON, WISCONSIN, :
and the DISTRICT OF COLUMBIA, and the :
CITIES OF CHICAGO and NEW YORK,       :
                                      :
        Plaintiffs,                   :
                                      :
ex rel. RELATOR SCOTT CLARK,          :
                                      :
        Relator,                      :
                                      :
        v.                            :
                                      :
QUESTCOR PHARMACEUTICALS, INC. :
                                      :
        Defendant.                    :
                                      :




  COMPLAINT BROUGHT UNDER THE QUI TAM PROVISIONS OF THE FEDERAL
      FALSE CLAIMS ACT AND ANALOGOUS STATE AND LOCAL LAWS

 I.   NATURE OF THE ACTION

          1.   Relator Scott Clark (“Relator” or “Clark”) brings this action on behalf of the

   United States of America, and State and Local Governments to recover damages and civil

   penalties for false claims presented by Defendant Questcor Pharmaceuticals, Inc. (“Defendant”
        Case
      Case    21-50428-JTD Doc
           2:13-cv-01776-BMS   22-3 Filed
                             Document     05/21/21
                                      1 Filed        Page
                                              04/04/13    4 of362
                                                        Page    of 61



or “Questcor”) to the United States (“United States”), the States of California, Colorado,

Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Louisiana, Maryland,

Massachusetts, Michigan, Minnesota, Montana, Nevada, New Hampshire, New Jersey, New

Mexico, New York, North Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Virginia,

Washington, Wisconsin and the District of Columbia, and the Cities of Chicago and New York

(collectively “State and City Plaintiffs”).

       2.    This action arises under the provisions of Title 31 U.S.C. § 3729 et seq., known as

the False Claims Act (“FCA”), and pursuant to analogous provisions of state and local law,

including the following:

   California False Claims Act, Cal. Gov’t Code § 12651 et seq.
   Colorado Medicaid False Claims Act, Rev. Stat. § 25.5-4-304 et seq.
   Connecticut False Claims Act, Chapter 319v § 17b-301a et seq.
   Delaware False Claims and Reporting Act, Del. Code Tit. 6, § 1201 et seq.
   Florida False Claims Act, Fla. Stat. § 68-081 et seq.
   Georgia False Medicaid Claims Act, Ga. Code § 49-4-168 (2007)
   Hawaii False Claims Act - False Claims to the State, Haw. Rev. Stat. § 661-21 et seq.
   Illinois Whistleblower Reward and Protection Act, 740 Ill. Comp. Stat. 175/1 et seq.
   Indiana False Claims and Whistleblower Protection Act, Ind. Code § 5-11-5.5 et seq.
   Iowa False Claims Act, Iowa Code Ann. § 685.1 et seq.
   Louisiana Medical Assistance Programs Integrity Law, La. Rev. Stat. § 46:437.1 et seq.
   Maryland False Claims Act, Md. Code Ann., Health-Gen. § 2-601 et seq.
   Massachusetts False Claims Act, Mass Laws Ch. 12, § 5(A) et seq.
   Michigan Medicaid False Claims Act, Mich. Comp Laws Serv. § 400.601 et seq.
   Minnesota False Claims Act, Minn. Stat. § 15C.01 et seq.
   Montana False Claims Act, Mont. Code § 17-8-401 et seq.
   Nevada Submission of False Claims to State or Local Government Act, Nev. Rev. Stat.
     § 357.010 et seq.
   New Hampshire Medicaid False Claims Act, N.H. Rev. Stat. § 167:61-b et seq.
   New Jersey False Claims Act, N.J. Stat. § 2A:32C-1 et seq.
   New Mexico Medicaid False Claims Act., N.M. Stat § 27-14-1 et seq.
   New York False Claims Act, N.Y. St. Fin. Law § 187 et seq.
   North Carolina False Claims Act, N.C. Gen. Stat. § 1-605 et seq.
   Oklahoma Medicaid False Claims Act, 63 Okl. St. § 5053 et seq.
   Rhode Island False Claims Act, R.I. Gen. Laws § 9-1.1-1 et seq.
   Tennessee False Claims Act, Tenn. Code § 4-18-101 et seq.
   Tennessee Medicaid False Claims Act, Tenn. Code § 71-5-181 et seq.
   Texas Medicaid Fraud Prevention, Tex. Hum. Res. Code § 36.001 et seq.



                                              2
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    5 of462
                                                           Page    of 61



       Virginia Fraud Against Taxpayers Act, Va. Code § 8.01-216.1 et seq.
       Washington Medicaid Fraud False Claims Act, Wash. Rev. Code Ann. § 48.80.010 et seq.
       Wisconsin False Claims Act, Wis. Stat. § 20.931 et seq.
       District of Columbia False Claims Act, D.C. Code § 2-308.13 et seq.
       City of Chicago False Claims Act, Mun. Code, § 1-22-010 et seq.
       New York City False Claims Act, Adm. Code § 7-801 et seq.

(collectively, “Analogous Qui Tam Statutes”).

       3. Under the above-cited statutes, this action seeks to recover treble damages and civil

penalties on behalf of the United States and the State and City Plaintiffs, for false or fraudulent

claims Defendant made, or caused to be made, for reimbursement from government health care

programs for the off-label promotion and sales of H.P. Acthar® Gel (“Acthar”), a version of the

hormone corticotropin.

       4. Acthar stimulates the body to produce its own steroids, and Questcor charges more than

$27,000 for a single vial. However, clinical studies have found that Acthar is no more effective

than synthetic steroids, which are far less expensive.

       5. Relator has extensive documentation and first-hand knowledge demonstrating that

Defendant is promoting Acthar for unlawful, off-label uses, while providing illegal kickbacks to

healthcare providers and patients for prescriptions.

       6. Defendant submitted, or caused to be submitted, claims for reimbursement to federal

and state government-funded programs including, without limitation, Medicaid, Medicare, the

Federal Employees Health Benefits Program, TRICARE/CHAMPUS, and the Veterans

Administration in violation of the FCA. The FCA specifically proscribes Defendant’s conduct

involving unlawful marketing and promotion of prescription drugs, illegal kickbacks, and the

submission of false or non-reimbursable claims to Medicare, Medicaid and other government-

funded health programs.




                                                  3
              Case
            Case    21-50428-JTD Doc
                 2:13-cv-01776-BMS   22-3 Filed
                                   Document     05/21/21
                                            1 Filed        Page
                                                    04/04/13    6 of562
                                                              Page    of 61



       7. Defendant engaged in off-label and other illegal marketing activities in violation of the

FCA and United States Food and Drug Administration (“FDA”) laws and regulations.

       8. The schemes also included improper inducements to healthcare providers and patients

for prescriptions.

II.    JURISDICTION AND VENUE

       9.     This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§ 1331 and 31 U.S.C. § 3732(a), which specifically confers jurisdiction to this Court over actions

brought pursuant to 31 U.S.C. §§ 3729 and 3730. This Court also has subject matter jurisdiction

over the counts relating to the State False Claims Acts pursuant to 31 U.S.C. § 3732(b), as well as

supplemental jurisdiction over the counts relating to the State False Claims Acts pursuant to 28

U.S.C. § 1367.

       10. This Court has personal jurisdiction over the Defendant pursuant to 31 U.S.C. §

3732(a) because acts prohibited by 31 U.S.C. § 3729 occurred in this state and this judicial district.

Venue is proper in this district pursuant to 31 U.S.C. § 3732(a) because at least one act proscribed

by 31 U.S.C. § 3729 occurred in this district.

       11. Venue is proper in this District pursuant to 31 U.S.C. § 3732(a) and 28 U.S.C. §

1391(b)-(c) because Defendant Questcor transacts business within this District and because acts

proscribed by 31 U.S.C. § 3729 occurred within this District.

       12. In accordance with 31 U.S.C. § 3730(b)(2), this Complaint is filed under seal and will

remain under seal for a period of 60 days or more from its filing date or such other date as the

Court so orders, and shall not be served upon the Defendant unless the Court so orders.

       13. This suit is not based upon prior public disclosure of allegations or transactions in a

criminal, civil, or administrative hearing, lawsuit or investigation, in a Government Accountability

Office or Auditor General’s report, hearing, audit, or investigation, from the news media, or in any


                                                  4
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    7 of662
                                                           Page    of 61



other location as the term “publicly disclosed” is defined in 31 U.S.C. § 3730 (e)(4)(A), amended

by Patient Protection and Affordable Care Act, Pub. L. No. 111-148, § 1313(j)(2), 124 Stat. 901-

902 (2010). However, Relator affirmatively disclosed the allegations herein to the United States

Department of Justice prior to filing this action.

       14. To the extent that there has been a public disclosure of the information upon which the

allegations of this Complaint are based that is unknown to Relator, Relator is an “original source”

of this information as defined in 31 U.S.C. § 3730(e)(4)(B), amended by Patient Protection and

Affordable Care Act, Pub. L. No. 111-148, § 1313(j)(2), 124 Stat. 901-902 (2010) and similar

state law provisions. Relator possesses direct and independent knowledge of the information as a

result of his employment with Defendant. Relator voluntarily provided the government with this

information prior to filing this action. See 31 U.S.C. § 3730(e)(4).

III.   THE PARTIES

       15. Relator Scott Clark was hired by Defendant Questcor on September 16, 2010 to be an

Acthar Specialist. He was assigned a territory that included all of Oregon and Vancouver,

Washington.

       16. Defendant Questcor is a corporation organized, existing, and doing business under the

laws of the State of California. Questcor’s corporate headquarters and principal place of business is

in Anaheim, California.

       17. Questcor Pharmaceuticals, Inc. is a biopharmaceutical company with essentially one

product – Acthar, an injectable drug currently approved by the FDA for the treatment of a number

of indications, including multiple sclerosis (“MS”), a condition of the central nervous system;

nephrotic syndrome (“NS”), a kidney condition; and infantile spasms (“IS”), an epileptic condition

affecting young children.




                                                 5
              Case
            Case    21-50428-JTD Doc
                 2:13-cv-01776-BMS   22-3 Filed
                                   Document     05/21/21
                                            1 Filed        Page
                                                    04/04/13    8 of762
                                                              Page    of 61



       18. Upon information and belief, sales of Acthar account for more than 99% of Questcor’s

annual revenue.

IV.    REGULATORY FRAMEWORK

       A.       Federal and State Government Health Programs

       19. The Federal and State governments, through its Medicaid, Medicare and TRICARE

programs, are among the principal purchasers of Defendant’s products.

       20. Medicare is a federal government health program primarily benefitting the elderly

created by Congress in 1965 when it adopted Title XVIII of the Social Security Act. Medicare is

administered by the Centers for Medicare and Medicaid Services (“CMS”). Medicare began

paying for over-the-counter drugs or for most self-administered prescription drugs after the

Medicare Prescription Drug Improvement and Modernization Act of 2003 was fully implemented.

       21. TRICARE is the healthcare system of the United States military, designed to maintain

the health of active duty service personnel, provide health care during military operations, and offer

health care to non-active duty beneficiaries, including dependents of active duty personnel and

military retirees and its dependents. The program operates through various military-operated

hospitals and clinics worldwide and is supplemented through contracts with civilian health care

providers. TRICARE is a triple-option benefit program designed to give beneficiaries a choice

between health maintenance organizations, preferred provider organizations and fee-for-service

benefits.

       22. The Federal Employees Health Benefits Program (“FEHBP”) provides health

insurance coverage for about 8 million Federal employees, retirees, and its dependents. FEHBP is

a collection of individual health care plans, including the Blue Cross and Blue Shield Association,

Government Employees Hospital Association, and Rural Carrier Benefit Plan.




                                                 6
             Case
           Case    21-50428-JTD Doc
                2:13-cv-01776-BMS   22-3 Filed
                                  Document     05/21/21
                                           1 Filed        Page
                                                   04/04/13    9 of862
                                                             Page    of 61



          23. FEHBP plans are managed by the Office of Personnel Management.

          B.     The False Claims Act

          24. Originally enacted in 1863, the FCA was substantially amended in 1986 by the False

Claims Amendments Act. The 1986 amendments enhanced the Government’s ability to recover

losses sustained as a result of fraud against the United States. The FCA was again strengthened by

additional amendments in 2009 and 2010. The 2009 amendments expanded defendant liability,

strengthened retaliation protections, and made it easier for federal, state, and local governments to

prosecute FCA actions. The 2010 amendments clarified the definition of who is an “original

source” of a FCA disclosure.

          25. The FCA provides that any person who knowingly presents or causes another to

present a false or fraudulent claim to the Government for payment or approval is liable for a civil

penalty of up to $11,000 for each such claim, plus three times the amount of the damages sustained

by the Government. 31 U.S.C. § 3729(a)(1), (2), (7). The FCA empowers private persons who

have information regarding a false or fraudulent claim against the Government to bring an action

on behalf of the Government and to share in any recovery. The FCA complaint must be filed under

seal without service on any defendant. The complaint remains under seal while the Government

conducts an investigation of the allegations in the complaint and determines whether to join the

action.

          26. Knowingly paying kickbacks or undisclosed price discounts to physicians to induce

them to utilize reimbursable medical devices or equipment, and promoting off-label uses of such

devices by a person who seeks reimbursement from a Federal Government health program for the

drug, or who causes another to do so, while certifying compliance (or while causing another to so

certify) with the Medicare Fraud & Abuse/Anti-Kickback Statute, the Medicaid Rebate Statute, and




                                                 7
             Case
           Case    21-50428-JTD Doc
                2:13-cv-01776-BMS   22-3 Filed
                                  Document     05/21/21
                                           1 Filed       Page
                                                   04/04/13   10 of9 62
                                                            Page     of 61



the Food, Drug and Cosmetics Act, or billing the Government as if in compliance with these laws,

violates the FCA.

       C.      FDA Regulation of Drug Marketing and Advertising

       27. The FDA regulates drugs and medical devices based on the “intended uses” for such

products. A manufacturer that wishes to market any new drug must demonstrate to the FDA that

the product is safe and effective for each intended use. 21 U.S.C. § 331(d); 21 U.S.C. §§ 355(a),

360b(a).

       28. “Off-label” refers to the marketing of a drug for a use that goes beyond the FDA’s

scrutiny and approval, i.e., for purposes not approved by the FDA.

       29. Each state Medicaid program has the power to exclude any drug from coverage if the

prescription is not issued for a “medically accepted indication.” 42 U.S.C. § 1396r-8(d)(1)(B). A

“medically accepted indication” includes only those indications approved by the FDA and certain

“off-label” uses that are “supported by one or more citations included, or approved for inclusion, in

any of the compendia” listed in the statute. 42 U.S.C. § 1396r-8(k)(6). Many States further restrict

drugs by prior-approval processes that aim to restrict off-label uses.

       30.    Pursuant to the FDCA, 21 U.S.C. §§ 301 et seq., the FDA strictly regulates, among

other things, the content of direct-to-physician product promotion and labeling information used by

medical companies in promoting and selling FDA-approved drugs. In particular, sales

representatives who engage in personal interactions with providers may not promote drugs for use

outside the FDA approved label and indications.

       31. Any failure by a drug manufacturer to fairly and accurately represent the approved

uses, safety and other required information about a prescription drug is considered misbranding and

is, as a matter of law, a false and fraudulent statement. 21 U.S.C. §§ 331(a)-(b), 352(a), (f), (n).




                                                  8
            Case
          Case    21-50428-JTD Doc
               2:13-cv-01776-BMS   22-3 Filed
                                 Document     05/21/21
                                          1 Filed        Page
                                                  04/04/13    11 of
                                                            Page 1062
                                                                    of 61



         32. The United States and the Plaintiff States and Cities would not have issued

reimbursements for off-label sales had they known the truth about Defendant’s illegal marketing

scheme. Every reimbursement sought from Medicaid, Medicare, TRICARE and other government

health care programs for such purchases or prescriptions as a result of Defendant’s aggressive and

illegal off-label marketing constitutes a false claim under the FCA.

         D.     The Medicare Fraud & Abuse/Anti-Kickback Statute

         33. The Medicare Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b), which also covers

Medicaid, provides penalties for individuals or entities that knowingly and willfully offer, pay,

solicit or receive remuneration to induce the referral of business reimbursable under a federal health

benefits program. The offense is a felony punishable by a fine of up to $25,000 and imprisonment

for up to 5 years.

         34. In accordance with the Anti-Kickback Statute, Medicare regulations directly prohibit

any provider from receiving remuneration paid with the intent to induce referrals or business

orders, including the prescription of pharmaceuticals, or from receiving remuneration that takes

into account the volume or value of any referrals or business generated. 42 C.F.R. § 1001.952(f).

Remuneration paid to providers is an illegal kickback when it is paid to induce or reward the drug

prescriptions written by physicians. Kickbacks are harmful to public policy because they increase

the expenditures paid by government-funded health benefit programs by inducing medically

unnecessary use of prescription drugs and excessive reimbursements. Such kickbacks also reduce a

patient’s healthcare choices as unscrupulous or unknowing physicians steer its patients to various

drug products based on the physician’s own financial interests rather than the patient’s medical

needs.




                                                 9
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    12 of
                                                           Page 1162
                                                                   of 61



       35. The Medicare Anti-Kickback Statute provides eight statutory exceptions from its

statutory prohibitions, and certain regulatory “safe harbors” have been promulgated to exclude

certain types of conduct from the reach of the statute. 42 U.S.C. § 1320a-7(b)(3). None of the

available statutory exceptions or regulatory safe harbors protect Defendant’s conduct in this case.

       36. The Medicare and Medicaid Patient and Program Protection Act of 1987 authorizes the

exclusion of any individual or entity from participation in the Medicare and Medicaid programs if it

is determined that the party violated the Medicare Anti-Kickback Statute. In addition, the Balanced

Budget Act of 1997 amended the Act to include administrative civil penalties of $50,000 for each

act violating the Anti-Kickback Statute, as well as an assessment of not more than three times the

amount of remuneration offered, paid, solicited, or received, without regard to whether a portion of

that amount was offered, paid, or received for a lawful purpose. 42 U.S.C. § 1320a-7a(a)(7).

       37. As detailed below, Defendant’s marketing repeatedly violated provisions of the Anti-

Kickback Statute and the FCA because Defendant’s improper kickbacks and incentives induced

physicians to prescribe Defendant’s drug when they otherwise would not have and many of those

prescriptions were paid for by Medicaid and other Government funded health insurance programs.

       38. The Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b), arose out of Congressional

concern that payoffs to those who can influence healthcare decisions will result in goods and

services being provided that are medically unnecessary, of poor quality, or even harmful to a

vulnerable patient population. To protect the integrity of the program from these difficult to detect

harms, Congress enacted a per se prohibition against kickbacks.

       39. The Anti-Kickback Statute prohibits any person or entity from making or accepting

payment to induce or reward any person for referring, recommending or arranging for federally-




                                                10
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    13 of
                                                           Page 1262
                                                                   of 61



funded medical services, including services provided under Medicare, Medicaid, and/or

TRICARE/CHAMPUS programs.

V.     DEFENDANT’S MARKETING SCHEMES PROHIBITED BY THE FCA

       A.        Background

       40. H.P. Acthar® Gel (repository corticotrophin injection) (“Acthar”) is derived from a

bovine or porcine source of the adrenocorticotropic hormone (ACTH), which stimulates the adrenal

cortex to secrete cortisol, corticosterone, aldosterone, and other androgenic substances. Acthar

stimulates the body to produce its own steroidal substances.

       41. Acthar is currently approved in the U.S. for the treatment of acute exacerbations of

multiple sclerosis in adults, and as monotherapy for the treatment of infantile spasms in infants and

children under 2 years of age. It is also indicated to induce a diuresis or a remission of proteinuria

in nephrotic syndrome without uremia of the idiopathic type or that due to lupus erythematosus, as

well as indicated for the treatment of several other diseases and disorders.

       42. FDA originally approved Acthar for various uses in 1952 (without the rigorous approval

process required today) for a wide range of applications; however, it was eventually eclipsed by the

development of synthetic steroids.

       43. In fact, synthetic steroids have been demonstrated to be equally effective as Acthar in

most applications; they also are simpler to produce than Acthar, readily available, and inexpensive.

Accordingly, usage of Acthar dropped significantly throughout the medical community.

       44. For example, by the 1990s, use of Acthar to treat acute exacerbations of multiple

sclerosis (MS) was vanishing because of the ready availability of synthetic steroids. The few

clinical studies that existed showed that Acthar was no more effective than intravenous (IV)

steroids in the treatment of acute exacerbations of MS.




                                                 11
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    14 of
                                                           Page 1362
                                                                   of 61



       45. The one condition for which Acthar continued to be used was a rare pediatric disorder

called infantile spasms. Guidelines published by the American Academy of Neurology and Child

Neurology Society supported use of Acthar as the standard of care. However, until 2010, there was

no FDA approved indication for Acthar’s use to treat infantile spasms.

       46. Questcor purchased the rights to Acthar in 2001. The company invested in upgrading

the manufacturing process and worked with the FDA to receive orphan drug status for the product

in 2003. Nevertheless, Questcor continued to lose money on Acthar for the next three years.

Questcor sought approval from the FDA for use of Acthar to treat infantile spasms, but its

application was twice rejected for lack of adequate data on efficacy and safety.

       47. Facing years more work with the FDA to gain approval for an infantile spasm

indication, Questcor dramatically changed its business strategy. On August 27, 2007, it increased

the price of a single vial from approximately $2,000 to $23,000. One course of treatment for

infantile spasm suddenly cost as much as $80,000 to $100,000. By the fourth quarter of 2007,

Questcor was making a profit.

       48. In 2008, the company began to invest heavily in marketing for its treatment of acute

exacerbations of MS. However, the idea of treating MS with Acthar had many inherent difficulties.

       49. The treatment of choice for years to treat such flare-ups -- IV steroids -- was

inexpensive, readily available, and easily covered by insurers, allowing patients to initiate treatment

for its MS exacerbations almost immediately. By contrast, a full regimen of Acthar for the same

condition demanded 3 to 6 vials of Acthar at $23,000 to $29,000 per vial, required preauthorization

from most insurers, and had to be shipped from a specialty pharmacy in a process that generally

took one to three weeks before a patient could get started with treatment.




                                                12
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    15 of
                                                           Page 1462
                                                                   of 61



       50. Nevertheless, Questcor’s aggressive marketing in the MS medical community showed

results. In early 2009, Questcor heralded two straight quarters of more than 50% growth in new

MS prescriptions as well as growth in refills. As a result, the company announced that it was

doubling its sales force in the MS arena. At that time, Questcor estimated that 20% of net sales of

Acthar were for treatment of MS.

       51. By mid-2009, Questcor was reporting yet more expanded sales for treatment of MS,

moving the condition up to one-third of total sales.

       52. In October, 2010, the FDA at last approved Acthar for treatment of infantile spasms,

but, by then, Questcor was having such success with its marketing strategy for MS that MS

remained its primary focus. Questcor worked with the FDA to “modernize” the drug label, an

effort that included dropping several indications for which Questcor “did not expect to generate any

meaningful net sales in the next several years.” The company was careful to retain the MS

indication as well as others that it believed could net significant sales with a concentrated

marketing effort.

       53. By the end of 2010, Questcor had expanded its MS-focused sales force four times,

doubling it from 38 to 77 people in the fourth quarter of 2010 alone. It now stands at 107.

       54. Questcor hired Relator Clark in September 2010, during the time the company was

dramatically expanding its sales force to market Acthar to treat acute exacerbations of MS.

       55. MS-related sales leapt to account for 77% of new prescriptions. In 2011, sales for MS

continued to skyrocket, increasing 254% over 2010. The company more than doubled its sales

again in 2012, reaching net sales of $509 million compared with $218 million in 2011.

       56. Meanwhile, Questcor did not initiate a comprehensive compliance program until

October 2011 and did not roll out compliance information to its field sales staff until early 2012.




                                                 13
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    16 of
                                                           Page 1562
                                                                   of 61



       57. Questcor first articulated its internal compliance requirements to its sales staff at a

program in February 2012.

       B.      Improper Promotion of the 5-Day Dosing Regimen

       58.       Acthar’s approved dosing for acute MS exacerbations calls for “daily intramuscular

or subcutaneous doses of 80-120 units for 2-3 weeks . . .. It may be necessary to taper the dose.”

The full dosing information also states, “Dosage should be individualized according to the medical

condition of each patient. Frequency and dose of the drug should be determined by considering the

severity of the disease and the initial response of the patient.”

       59.     The approved dosing regimen would require as many as three to six vials or more of

Acthar (each vial contains five 80-unit doses), for a total cost of $75,000 to $140,000.

       60.     By comparison, treatment with solumedrol (methylprednisolone), the steroidal

treatment that is the standard of care for a MS flare-up, costs approximately $2,000 or less.

       61.     The Acthar regimen also requires patients to self-administer injections daily for

several weeks, which compares unfavorably with the three days of infusions (undertaken in a

hospital outpatient visit) necessary for the solumedrol treatment.

       62.     Questcor faced the difficult problem of convincing doctors to prescribe a drug that

was not proven to be superior to steroids, at an exorbitant cost and lengthier treatment when

administered in accordance with the label.

       63.     To address this problem, Questcor marketed the drug by focusing on appropriate

“patient types” for Acthar, among whom were people who had had adverse reactions or tolerability

problems with IV steroids.

       64.     Questcor trained its sales representatives to encourage healthcare providers to search

for patients that had had any adverse event or inadequate response to steroids, and solicit these

patients as appropriate candidates for Acthar treatment. Notably, however, the drug insert for


                                                  14
              Case
            Case    21-50428-JTD Doc
                 2:13-cv-01776-BMS   22-3 Filed
                                   Document     05/21/21
                                            1 Filed        Page
                                                    04/04/13    17 of
                                                              Page 1662
                                                                      of 61



Acthar makes clear that “[c]ommon adverse reactions for H.P. Acthar Gel are similar to those of

corticosteroids,” because adverse responses to the two drugs both relate to their steroidogenic

effects.

           65.   Nevertheless, Questcor represented Acthar as an alternative for people who had

adverse responses to IV steroids and marketing materials promoted the idea that it could be

tolerated better.

           66.   The clear import of Questcor’s written marketing materials – which sales

representatives were trained to repeat in person – was that Acthar was better tolerated than steroids.

           67.   Various Questcor marketing materials for Acthar made improper or false claims:

           a.    A glossy handout in which Questcor profiles a patient who allegedly experienced

“steroid psychosis” on IV solumedrol, but tolerated Acthar well without side effects.

           b.    A brochure where the patient profiled reportedly experienced “irritability, insomnia,

and anxiety” on solumedrol, but reported “no significant side effects” with Acthar.

           c.    Another sales piece quotes a patient as saying that steroids made her “miserable,”

but Acthar did not

           68.   Notwithstanding Questcor’s glossy marketing brochures, clinical evidence actually

shows that adverse responses to Acthar are generally the same as those for IV steroids; there is no

evidence supporting the claim that Acthar is better tolerated when given in the recommended

dosage.

           69.   Questcor maintained its fiction of superior tolerability by promoting the “Brod

protocol” -- a simpler and shorter five-day dosing regimen that only requires one vial of the drug.

This dosing protocol solved two important problems for Questcor: (1) patients receive only one-

third of the recommended dosage, so they report fewer side effects, lending credibility to




                                                 15
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    18 of
                                                           Page 1762
                                                                   of 61



Questcor’s unsupported claim of superior tolerability for Acthar; and (2) the $24,000 to $29,000

price tag of a single vial seems practically affordable when compared with the cost of administering

the drug per the label’s instructions.

       70.     In one of Relator Clark’s first training sessions, a conference call in September

2010, one of Questcor’s sales trainers, Jessica Wettstein, outlined how sales representatives should

promote the 5-day dosing of the Brod Protocol.

       71.     Sales representatives were told that five days of Acthar is equal to 3 days of

solumedrol.

       72.     However, there are no peer-reviewed studies showing that a five-day dosing regimen

of Acthar is equally effective to a three-day treatment with solumedrol. To the contrary, studies

comparing the two drugs find similar efficacy between a three-day dose of solumedrol and the

approved, two-to-three-week dose of Acthar.

       73.     Relator Clark, as well as other Questcor sales representatives, were also instructed to

“prefill” insurance forms with patient information, as well as other data, for the healthcare provider.

Representatives would leave these pre-filled order forms with medical staff for easy access when an

appropriate candidate for Acthar might call.

       74.     The “Brod protocol” was based on the ideas of Staley A. Brod, M.D., a Professor of

Neurology at the University of Texas. Dr. Brod first promoted the 5-day dosing regimen,

notwithstanding the lack of any peer-reviewed studies demonstrating its efficacy.

       75.     Also, Dr. Brod was among the numerous doctors and nurses paid by Questcor to

travel and promote Acthar to their colleagues. He and others conveyed to audiences of

neurologists, nurses and patients that they rarely used anything other than the five-day dosing




                                                 16
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    19 of
                                                           Page 1862
                                                                   of 61



schedule. Dr. Brod and other paid Questcor speakers did not, however, cite supporting data for the

short-term regimen other than anecdotal stories from patients.

       76.       However, it was not just doctors who promoted the five-day dosage. For example,

in a May 2011 email, Questcor Northwest Regional Manager John Russell told his entire sales

force that “more than 60% of MS use with Acthar requires only one vial of the drug.” One vial is a

five-day dose.

       77.       Literature prepared by Questcor’s Medical Science Liaisons (MSL) addressing the

five-day dosing regimen states clearly that the five-day dose is an off-label use of the drug, and

offers only one tidbit of data.

       78.       Addressing the 5-day dose, the MSL letter cites to a study sponsored by Questcor

and published in 2011, which occurred after Questcor began promoting the five-day regimen. That

study was an open-label clinical trial involving 21 subjects that sought subjective patient

assessments for efficacy of a five-day dose of Acthar administered intramuscularly or

subcutaneously. The study did not compare the 5-day dose to a placebo, or to the approved three-

day dose of solumedrol, or to the two-to-three week regimen of Acthar. Instead, it simply recorded

patient’s subjective responses to questions about their symptoms and experience with the drug on

the five-day regimen.

       79.       Molly Nickerson, a Questcor Medical Science Liaison (“MSL”), made clear to

Relator Clark in a June 4, 2012 email that the five-day dosing schedule was off-label. She told him

in a phone call of the same date that it could only be discussed with doctors by a MSL after an

unsolicited medical information request form was submitted by a doctor.




                                                17
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    20 of
                                                           Page 1962
                                                                   of 61



       80.     Yet that is not what happened. Questcor sales representatives routinely told doctors,

nurses, and other medical staff that they should prescribe the five-day dosage and even prepared

prescription forms for them with the five-day dosing regimen already written in.

       81.     Acthar is not available at pharmacies. Instead, Questcor distributes it exclusively

through its “Acthar Support & Access Program” (ASAP) system.

       82.     Prescribing doctors or their staff fill out an ASAP form indicating the patient, the

insurer, the reason for the prescription, the dosage, the route of administration (intramuscular or

subcutaneous), and the types and quantity of needles to go with the prescription. They fax the form

to Questcor’s ASAP program, where Questcor staff follow up to seek insurance approval, co-pay

support for the patient, and, once approved, arrange delivery directly to the patient. In this way,

Questcor maintains tight control over communications with insurers and advocates to ensure

insurance coverage.

       83.     Questcor trained sales representatives to pre-populate the ASAP forms with

prescription information and give the forms to nurses who would identify patients that could be

candidates for Acthar. If a patient contacted the doctor with an exacerbation of their MS, the

nurses would have the forms ready to go.

       84.     Questcor sales trainers like Jessica Wettstein coached sales staff throughout her

region to write in the 5-day dosing regimen, along with needle types and the administration

method, on the pre-printed forms before the individual patient even appeared. Sales representatives

wrote in a flat, 5-day dosing schedule that made no distinction among individual patients, the

severity of their disease or their symptoms.

       85.     Questcor’s compensation plan for the sales force provided commissions for these

off-label prescriptions of Acthar.




                                                 18
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    21 of
                                                           Page 2062
                                                                   of 61



       86.     Questcor sales representatives were paid by the “referral” – meaning, each

prescription written – regardless of the number of vials of Acthar sold. While the company’s

official policy was not to pay for off-label uses of the drug, it routinely paid sales commissions for

prescriptions for the five-day dosing.

       87.     Indeed, the vast majority of prescriptions being written were for the off-label, five-

day dosing regimen, a fact of which Questcor management was well aware. Because the company

handled every order through the ASAP program, they knew exactly what each doctor prescribed.

       88.     By mid-2011, Questcor began to notice that the average prescription size had been

trending down over the period of time that they had increased their sales force. Questcor

management presented this information to the sales representatives in the form of what they called

a “Super Size Kicker Program.”

       89.     Questcor published documentation showing that while the average new prescription

in 2008 was for 1.6 vials, by late 2011 it was down to 1.2 vials. Without speculating on a reason

why the average prescription size had dropped by 25% over only three years – at the same time that

the company quadrupled the size of its sales force – they pushed the sales reps to try to “supersize”

the average prescription.

       90.     Materials explaining the “Super Size Kicker Program” noted that the company stood

to gain $7.6 million in added revenue if the average prescription size grew.

       91.     Similarly, in the fourth quester of 2011, Questcor offered an extra bonus to sales

representatives in any region that increased the average vials per prescription.

       C.      Improper Promotion of Acthar for Treatment as “Pulse Therapy”

       92.     Questcor also marketed Acthar for “pulse” therapy for multiple sclerosis, which is

an off-label use of the drug for chronic treatment to control symptoms of the disease, rather than

limiting its use to an acute exacerbation.


                                                 19
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    22 of
                                                           Page 2162
                                                                   of 61



       93.     “Pulse therapy” is the administration of supra-pharmacologic doses of drugs in an

intermittent manner to enhance the therapeutic effects and reduce the side effects.

       94.     Acthar is not approved for pulse therapy, and there is no peer-reviewed scientific

evidence that it is effective in treatment of the disease.

       95.     Nevertheless, Questcor sales staff discussed the possibilities of pulse therapy with

MS physicians as part of their physician marketing program.

       96.     A November 2010 email from Regional Director John Russell to National Sales

Director Doug Harmon reports that his region’s “MS Physician Marketing” efforts include:

         [S]everal new consultant meetings with thought leaders we now have access to . .
         .. Concentration on MOA, 4 Patient types, and exploring Pulse ACTH use as a
         first line therapy and as a long term potential therapy . . .. Most all KOL [key
         opinion leader] MSologists that I have talked to think that there will be a
         potential place for pulse ACTH in the $7-8 Billion Disease Modifying Market.
         They are seeking more efficacy . . . that is safe!




                                                  20
             Case
           Case    21-50428-JTD Doc
                2:13-cv-01776-BMS   22-3 Filed
                                  Document     05/21/21
                                           1 Filed        Page
                                                   04/04/13    23 of
                                                             Page 2262
                                                                     of 61



       D.       Questcor Provides Kickbacks

             a. Questcor Pays Speakers To Promote Acthar

       97.      Questcor maintained an active list of more than fifty doctors and nurses who had

speaker agreements with Questcor to travel around the country to speak to healthcare providers

about Acthar.

       98.      For most presentations, Questcor paid its speakers $2,000 per event, even if the

“event” was only a visit with a physician in the break room of his or her office with a passing

mention of the drug. Records show that it was not unusual for a program to have only one

attendee.

       99.      The company did not place requirements on the content of the presentations, which,

in Relator Clark’s experience, often lacked slides or data, as well as required disclaimers advising

that the speaker was paid by Questcor.

       100.     Speakers routinely promoted the five-day dosing regimen at these events, in front of

Questcor sales force, as well as regional managers and other marketing staff, notwithstanding FDA

restrictions against such off-label promotion at paid speaker events.

       101.     Questcor encouraged this conduct, even touting in advertisements for the speaker

programs that Dr. Brod headlined that he would “describe an optimal dosing and administration

schedule.”

       102.     Questcor trained the speakers and created and approved the slides to be used in the

presentations. The Questcor-created slide deck included information about a five-day dosing

regimen.

       103.     When Relator Clark started working for Questcor in 2010, there was no limit to the

number of events at which a single doctor could speak over the course of a year. Some of the

favored speakers such as Dr. Brod or Andrew H. Woo, M.D. (Santa Monica, CA), earned hundreds


                                                21
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    24 of
                                                           Page 2362
                                                                   of 61



of thousands of dollars in a single year from Questcor. Dr. Woo sought to do as many programs in

a day as possible. In one email string arranging a series of programs, he pushed to do four in a day

rather than three and signed the emails, “Woopert Murdoch” and “Wootillionaire.”

        104.    Questcor also paid for all of the speaker’s travel expenses, in addition to the $2,000

per event.

        105.    Speakers generally required at least two to three presentations per day as a condition

of agreeing to travel.

        106.    As a result, events for which a speaker would be paid $2,000 might include a simple

coffee or office visit with a single practitioner.

        107.    Also, speakers used the program as a way to receive free travel. For example,

Relator Clark has emails arranging a visit to Oregon by Brian Steingo, M.D. (a neurologist from

Pompano Beach, Florida), who wanted to travel to Seattle, Washington.

        108.    Dr. Steingo contacted Questcor and asked about flying to the Northwest as a speaker

to promote Acthar. Questcor told its sales representatives to set up talks for Dr. Steingo to justify

the travel, with one even noting that they should set him up with several events so that he would see

the “value” of traveling all the way to the Pacific Northwest.

        109.    Questcor management undertook no monitoring of the events either for attendance

or for content. Sales staff sometimes fabricated the number of people present at meetings. When

sales staff asked about cancelling events at which they did not have enough RSVPs, they were told

by Questcor management to hold them anyway.

        110.    The message to the sales staff and the paid promoters was that the important thing

was the opportunity for the promoting doctors to “earn” their speaker fees.




                                                     22
            Case
          Case    21-50428-JTD Doc
               2:13-cv-01776-BMS   22-3 Filed
                                 Document     05/21/21
                                          1 Filed        Page
                                                  04/04/13    25 of
                                                            Page 2462
                                                                    of 61



       111.    At some of the events, MSL Molly Nickerson spoke to medical providers together

with the marketing staff, in violation of FDA regulations.

       112.    Besides permitting Questcor sales representatives to arrange these events for doctors

and nurse practitioners to improperly promote Acthar, Questcor management also encouraged

Questcor sales representatives to invite doctors and purse practitioners who were heavy prescribers

of Acthar to become paid speakers.

       113.    Sales representatives suggested to targeted doctors that they could join the speakers’

list and travel, at Questcor’s expense, to promote the drug at $2,000 per “event.”

       114.    In order to be able to speak with knowledge and experience about Acthar, these

doctors had a strong incentive to use it in their practices. This opportunity to earn easy cash was

intended to induce providers to prescribe more Acthar.

       b.      Questcor Provides Gifts and Inducements to Medical Staff

   115.        In addition to direct payments to doctors to prescribe and promote Acthar, Questcor

also gave gifts and inducements to staff including RNs, medical assistants, billing staff, office

managers and receptionists. These gifts helped sales representatives gain access to prescribers and

rewarded medical staff for identifying Acthar candidates, working through the prior authorizations,

pushing insurers to approve coverage, and encouraging patients to wait, sometimes up to three

weeks, while ASAP secured insurance approval.

   116.        Sales representatives were encouraged to bring coffees or other beverages to the

office staff on a regular basis. For example, Regional Manager (Mountain Region) Sheri Trutwin

sponsored a contest for sales reps to take coffees to at least two offices daily, offering cash bonuses

to the sales staff who achieved the most “coffee drops.”

   117.        Questcor sales representatives were encouraged and coached to buy gift cards at

Starbucks, Cheesecake factory, and other food-related outlets and give them out to office staff.


                                                 23
             Case
           Case    21-50428-JTD Doc
                2:13-cv-01776-BMS   22-3 Filed
                                  Document     05/21/21
                                           1 Filed        Page
                                                   04/04/13    26 of
                                                             Page 2562
                                                                     of 61



    118.         Relator Clark’s Regional Manager John Russell encouraged his staff to reward

nursing staffs with anything that could be purchased at a restaurant or any kind of food item, such

as Godiva chocolates, fruit gift baskets, bakery items, etc.

    119.         Questcor sales representatives were also encouraged and instructed to put the

purchases on their expense report as simply a food purchase as if it was their personal consumption,

and the expenses were routinely approved.

    120.         These inducements worked. For example, Relator Clark worked with the office

manager in one doctor’s office to arrange a lunch with the doctor, and he had some trouble

scheduling. When she agreed to let him change the date, she remarked, “OK, BUT I’M TOTALLY

KEEPING THE STARBUCKS CARD! :) Thanks Scott!!”

    121.         These tactics were encouraged and disseminated from the highest levels at Questcor.

For example, Questcor managers encouraged sales staff to come up with “success stories,” and

training staff then emailed them out to colleagues nationwide. Time and again the sales reps

mentioned free meals, coffees and goodies as key strategies.

    122.         One “success story” circulated by one of the sales representatives to his colleagues

is typical:

           [W]orked through lunches, Golf fund raisers, wine committee, coffee drops,
           candy drops, charm, wit and good looks to develop some rapport with nurses. I
           suppose this is where I say I create a ‘sense of need’ with Dr. Calkwood to write
           Acthar for his patients (just being honest) – he then threw me a bone . . ..

        123.     Another “success story” is described as follows:

           [T]hrough persistence, weekly visits with snacks, finding out key bits of info
           from the staff (fav foods/drinks), I was able to gain full access to the office. . . .
           lots of communication, follow through and pampering the office with various
           snack drops.




                                                    24
             Case
           Case    21-50428-JTD Doc
                2:13-cv-01776-BMS   22-3 Filed
                                  Document     05/21/21
                                           1 Filed        Page
                                                   04/04/13    27 of
                                                             Page 2662
                                                                     of 61



        124.   The same sales specialist continues by explaining to management that he “finally

convinced office to go out to dinner/ HH [happy hour] after they used Acthar a couple of times.”

Id.

        125.   Questcor sponsored contests among sales representatives that pushed them to use

incentives to get access and referrals for Acthar. Contests encouraged sales representatives to take

healthcare providers out for “interactions” – in other words, Questcor-paid entertainment -- outside

the office.

        126.   Another, similar effort was the “outside the office influence contest” in the summer

of 2011, intended to curry favor with key people in medical offices, especially through sponsoring

happy hours. Medical discussions were optional; these events were instead meant to develop a

relationship with key office personnel who could be asked later for assistance in identifying

candidates for Acthar or working through the authorization process. Questcor offered cash prizes

to the sales representatives who achieved the highest number of “interactions” outside the office,

meaning they were taken out outside of normal business hours.

        127.   Budgets that Questcor authorized for representatives to spend on “field promotion

expenses,” i.e., meals or drinks with medical providers, ballooned over the time that Relator Clark

was employed, reflecting the primacy of these kinds of interactions in Questcor’s marketing efforts.

        128.   The first budget Relator Clark received, for fourth quarter 2010, authorized $2,500

per sales representative per month to spend entertaining health care providers. By 2011, Questcor

budgeted nearly eight times that much -- $19,000 per month per representative -- for the same

purpose.

        129.   Northwest Regional Manager John Russell made clear to his staff when he

circulated the budgets: “Message to me and you is that you can go out there with confidence and




                                                25
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    28 of
                                                           Page 2762
                                                                   of 61



spend $ that makes sense to get the business.” Questcor’s National Sales Director, Ed Hardin, also

chimed in: “We still have plenty of monies to invest in lunches, dinners, etc. to help us drive

business in Q1 so let’s make good use of these funds.”

       130.    A few weeks later, Regional Manager Russell passed out a budget tracker to his staff

and reminded them that, “We can definitely say that the company allows us to go make things

happen and we don’t have a bunch of $ spending restrictions.”

       E.      Other Misconduct

            a. Questcor Coaches Healthcare Providers On How to Ensure Reimbursement for
               Illegal Uses of Acthar

       131.    Regional Manager Trutwin instructed Relator Clark, as well as other sales

representatives, to coach healthcare providers on how to fill out prescription forms so that off-label

uses of Acthar would be covered by insurance or Medicare.

       132.    Upon information and belief, other regional managers around the country instructed

their sales representatives to do the same thing.

       133.    In the Fall of 2011, Regional Manager Trutwin explained to Relator Clark how a

physician could get Acthar approved for pulse therapy. She stated that Dr. William Schaeffer of

Denver was having success with pulse therapy for his MS patients, and that if the physician used

the term “active inflammation” as the diagnosis, then the reimbursement team would not red flag

the prescription as off-label. They would work to get the insurer to cover it. MS, by definition, is a

form of chronic, “active inflammation” – making the term sufficiently ambiguous that insurers

might understand it to mean an acute flare but it could also apply to use for chronic disease

management.




                                                    26
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    29 of
                                                           Page 2862
                                                                   of 61



        134.    Again, on February 16, 2012, Relator Clark asked about how Acthar could be

covered for pulse therapy and again Regional Manager Trutwin told him to ask the doctor if the

patient was having “active inflammation,” and then have the nurse put that on the ASAP form.

        135.    She also suggested having the nurse note “no refills” on the form, so that Relator

Clark could get credit each time a new vial was ordered for the same long-term treatment.

        136.    Questcor coached healthcare professionals not only on how to get Acthar approved

by insurers for off-label uses, but they even coached medical staff on questions to ask patients to set

them up as candidates for Acthar rather than steroids.

        137.    Managers provided forms that healthcare providers could fill out to “stimulate

discussion” about relapse therapy, whether IV steroids had been successful, and what kinds of side

effects patients had on them. Questcor also created assessment forms to document the specific

information that an insurer would want to see in the chart to justify use of Acthar, as well as a list

of leading questions to ask patients to show that they had experienced a variety of possible side

effects in their last steroid treatment. Documentation that the patient had “tolerability issues”

would help to justify an Acthar prescription.

        138.    Questcor also “counseled customers” on how to write a letter of medical necessity to

an insurer.

        139.    Eventually they developed a sample letter of medical necessity for sales

representatives to use in “coach[ing] our customers” through the ASAP process and appealing

adverse insurance decisions. The letters walked the healthcare staff through the elements that the

letter should include in order to substantiate a supposed need for Acthar over steroids, such as IV

steroid tolerability issues.




                                                 27
            Case
          Case    21-50428-JTD Doc
               2:13-cv-01776-BMS   22-3 Filed
                                 Document     05/21/21
                                          1 Filed        Page
                                                  04/04/13    30 of
                                                            Page 2962
                                                                    of 61



         b.     Questcor Improperly Promotes A Co-pay Assistance Program

         140.   Questcor funds a co-pay assistance plan through the Chronic Disease Fund, a

501(c)(3) nonprofit charitable organization established by pharmaceutical companies to pay co-

pays and provide other financial assistance to patients so that patients do not absorb the cost of

using an expensive drug over a less expensive one.

         141.   Questcor’s donations – totaling more than $80 million to date -- are earmarked for

the coverage of acute exacerbations of MS, treated with Acthar.

         142.   The Chronic Disease Fund pays the cost of all deductibles and co-pays applicable to

use of Acthar, and specifically provides assistance to Medicare beneficiaries, including Medicare

Part D enrollees.

         143.   By paying the full amount of a Medicare patient’s co-pay with a single prescription

of Acthar, the program effectively covers the “donut hole” gap in coverage under Medicare for all

prescription drugs throughout the coverage year. It is an enormous benefit to patients that is not

available if the healthcare provider prescribed IV steroids for the treatment of an acute exacerbation

of MS.

         144.   The Department of Health and Human Services Office of Inspector General (OIG)

has concluded that the Chronic Disease Fund’s payment of co-pays to Medicare beneficiaries

“could potentially generate prohibited remuneration under the anti-kickback statute, if the requisite

intent to induce or reward referrals of Federal health care program business were present.”

         145.   Although OIG has stated that the Chronic Disease Foundation’s management of the

co-pay assistance program did not violate the anti-kickback statute if it operated within restrictions

against inducing referrals, Questcor used the program as a direct means of inducing providers to

prescribe Acthar to their Medicare patients.




                                                 28
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    31 of
                                                           Page 3062
                                                                   of 61



       146.    Questcor trained its sales representatives to tell doctors and nurses that copay

assistance is automatically offered to anyone having a co-pay of $200 or more, and there was no

upper limit on the amount that could be covered.

       147.    Questcor’s sales representatives, upon instruction from Questcor management,

promoted the fact that Questcor had funded its own separate arena within the Chronic Disease Fund

that would only be used to assist patients having an acute MS exacerbation – in other words, it

would only assist those receiving Acthar.

       148.    Questcor management instructed its sales representatives to make sure doctors

understood that, “Questcor established an Acute Exacerbations of Multiple Sclerosis ‘bucket.’ As a

result, Acthar patients needing copay assistance will not be using funds provided by [other]

manufacturers.” Patients would be approved within ten minutes on the phone. Relator Clark

reports that sales representatives used language similar to the following when discussing Acthar

with physicians, “Doctor, when you prescribe Acthar for a Medicare patient, we will provide copay

assistance for that patient and they will pay nothing out of pocket! If the patient uses steroids, and

has Medicare, often their copay will be $200-300 for their treatment. Please convey this to the

patients considering steroids.”

       149.    For example, sales representative Allison Polich emailed her colleagues with a

description of how the co-pay assistance program works for Medicare beneficiaries. She noted that

“one of my large offices has been very skeptical regarding our coverage of Acthar for Medicare

patients. . . . they wanted to know why Questcor was able to provide this benefit.” She explained --

“Questcor has funded 2 buckets: 1. Private bucket for commercial payers, 2. Public bucket for

government payers (INCLUDING Medicare).”




                                                 29
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    32 of
                                                           Page 3162
                                                                   of 61



       150.    In other words, she directly linked Questcor’s funding of the Chronic Disease Fund

to specific allocations of payments for commercial or government-funded payments for Acthar.

       151.    Ms. Polich also promoted to the medical office that qualified Medicare patients

receive 100% copay assistance in the range of $2500-$4500 -- an amount sufficient to cover the

donut hole for all prescriptions in an entire year. She boasted, as a selling point to doctors: “A

Medicare patient will NEVER put down a credit card as the CDF foundation will work directly

with the specialty pharmacy to cover the copay.”

       152.    Circulating her description of Questcor’s program to her colleagues, Questcor

managers reiterated that Medicare patients “paid ZERO out of pocket!!!!!!!” because of Questcor’s

funding of co-payment assistance. Sales representatives in the field touted this “benefit” to patients

– for whom it was money in their pockets not just for the Acthar prescriptions but for all other

prescriptions throughout the year – and to doctors who wanted to help their Medicare patients.

       153.    Questcor used the copay assistance program as a direct marketing tool, providing

generous payments to patients for using Acthar that they would not receive by using IV steroids for

their MS flare-ups

       F.      Questcor Retaliates Against Relator Clark and Terminates Him

       154.    Relator Scott Clark started with Questcor on September 16, 2010 as an Acthar

Specialist.

       155.    Relator Clark and his colleagues promoting Acthar were paid a commission for each

commercially shipped referral of Acthar, so long as the salesperson had reported at least one sales

call on the prescriber prior to the referral. Commissions changed over time but were in the range of

$1,000 to $5,000 per referral.

       156.    As described more fully above, Relator Clark had several discussion with his

superior, Regional Manager Trutwin, in the Spring of 2012 regarding the marketing of Acthar for


                                                 30
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    33 of
                                                           Page 3262
                                                                   of 61



“pulse therapy” and Questcor’s suggestion that sales representatives suggest that providers use the

designation of “active inflammation” in order to ensure reimbursement.

       157.    On or about April 5, 2012, Relator Clark contacted Mike Mulroy, Questcor’s Senior

Vice President, Chief Financial Officer, General Counsel and Corporate Secretary. Relator Clark

told CFO Mulroy his concerns about illegal promotion by Regional Manager Trutwin and others of

off-label uses of Acthar, resulting in false claims to Medicare and other insurers.

       158.    On or about April 9, Vice President for Compliance Raymond Furey called Relator

Clark and asked him for further details about his concerns related to illegal promotion of off-label

uses of Acthar. Relator Clark provided further details.

       159.    Relator Clark heard nothing back from his reports to Vice President for Compliance

Furey or CFO Mulroy. On information and belief, Questcor took no corrective action

       160.    On or about April 16, 2012, Regional Manager Trutwin called Relator Clark and

asked him directly if the compliance office had called him. She told him that someone had called

compliance and reported that she was asking her staff to sell off-label. She pressured him to deny

that she had ever done that.

       161.    On or about May 28, 2012, Relator Clark emailed Vice President for Compliance

Furey and CFO Mulroy. He reiterated his concerns and told them that he felt that Regional

Manager Trutwin had retaliated against him since he reported her compliance violations.

       162.    The following week, CFO Mulroy called Relator Clark and asked him to fly to San

Francisco for a meeting.

       163.    On June 6, Relator Clark attended a regional meeting in Colorado and had further

discussions with Vice President for Compliance Furey. Clark identified several additional areas

where Questcor had violated pharmaceutical and regulatory rules, including the anti-kickback




                                                31
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    34 of
                                                           Page 3362
                                                                   of 61



statute. These illegal practices potentially resulted in fraudulent claims for coverage of Acthar to

Medicare and other insurers.

       164.    Among other things, Relator Clark reported to Vice President Furey that regional

and national managers instructed sales representatives to use gift cards, gifts of food and drink, and

other gifts and services to induce and reward health care professionals for prescriptions. Relator

Clark also reported that doctors on the speakers’ bureau received high fees for minimal

presentations with very few attendees, multiple times in a single day.

       165.    Vice President for Compliance Furey responded that because these things occurred

before Questcor formally instituted its compliance education, he did not intend to pursue it.

       166.    Relator Clark met with CFO Mulroy and Vice President for Compliance Furey in

San Francisco on June 15, 2012. They discussed the concerns that Relator Clark had raised about

widespread promotion of off-label uses of Acthar and improper kickbacks to medical staff and

doctors. Relator Clark also brought up the five-day dosing schedule, explaining that the company

was promoting a dosage that was not only off-label, but also had no reliable data to support that it

was effective and safe.

       167.    CFO Mulroy and Vice President for Compliance Furey said they would get back to

him. Relator Clark followed up with an email outlining his concerns on June 18, 2012.

       168.    On June 20, 2012, Vice President Furey called Relator Clark. He advised Relator

Clark that he should not “get sideways” with the company over the compliance issues.

       169.    On or about June 28, Relator Clark emailed CFO Mulroy and Vice President Furey

again. He directly asked for guidance as to whether the sales force was authorized to promote

Acthar for “active inflammation” and also whether they could promote the five-day dosing

schedule. He indicated that he wanted to stay within the FDA approved guidelines for marketing.




                                                32
          Case
        Case    21-50428-JTD Doc
             2:13-cv-01776-BMS   22-3 Filed
                               Document     05/21/21
                                        1 Filed        Page
                                                04/04/13    35 of
                                                          Page 3462
                                                                  of 61



       170.    Within an hour of Relator Clark’s email, he received a phone call from Chief

Operating Officer Steve Cartt asking him to come to the Hayward, California home office for

another meeting.

       171.    The following day, June 29, 2012, Relator Clark met with COO Steve Cartt. Relator

Clark again began to talk about the kickbacks and off-label promotion of Acthar, but COO Cartt

did not engage with him about those issues. Instead, COO Cartt said repeatedly that Relator Clark

seemed unhappy working at Questcor and questioned his ability to be an effective sales person.

COO Cartt put him on immediate administrative leave and shut off all of his access to company

networks and email.

       172.    Relator Clark remained on administrative leave, and then unpaid leave, for several

months until Questcor terminated him on October 8, 2012


                                            COUNT 1
                         False Claims Act - Presentation of False Claims
              31 U.S.C. § 3729(a)(1), 31 U.S.C. § 3729(a)(1)(A), as amended in 2009

       173.    The allegations of the preceding paragraphs are realleged as if fully set forth below.

       174.    Defendant, in reckless disregard or deliberate ignorance of the truth or falsity of the

information which supported claims to CMS and federal Programs, with actual knowledge of the

falsity of the information that supported these claims, causes, and continues to cause, the use of

false or fraudulent materials or information to support claims paid by the government.

           175.    Through the acts described above and otherwise, Defendant and its agents and

employees knowingly presented or caused to be presented to the United States Government false

or fraudulent claims for payment or approval in violation of 31 U.S.C. § 3729(a)(1), and, as

amended, 31 U.S.C. § 3729(a)(1)(A).




                                                33
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    36 of
                                                           Page 3562
                                                                   of 61



           176.    The United States of America, unaware of the falsity of the claims and

statements made by Defendant, and in reliance on the accuracy of these claims and statements,

paid and is continuing to pay or reimburse claims for Acthar for patients enrolled in federally-

funded medical care programs.

           177.    As a direct result of Defendant’s actions as set forth in the Complaint, the United

States of America has been damaged, with the amount to be determined at trial, and is also entitled

to statutory penalties.

                                           COUNT 2
                      False Claims Act - Making or Using False Records
                           or Statements to Cause Claim to be Paid
             31 U.S.C. § 3729(a)(2), 31 U.S.C. § 3729(a)(1)(B), as amended in 2009

           178.    The allegations of the preceding paragraphs are realleged as if fully set forth

below.

           179.    Through the acts described above and otherwise, Defendant and its agents and

employees knowingly made, used, or caused to be made or used, false records or statements

material to false or fraudulent claims, in violation of 31 U.S.C. § 3729(a)(2), and, as amended, 31

U.S.C. § 3729(a)(1)(B), in order to get false or fraudulent claims paid and approved by the United

States Government.

           180.    The United States of America, unaware of the falsity of the claims and/or

statements made by Defendant, and in reliance on the accuracy of these claims and/or statements,

paid and is continuing to pay or reimburse claims for Acthar for patients enrolled in federally-

funded medical care programs.

           181.    As a direct result of Defendant’s actions as set forth in the Complaint, the United

States of America has been damaged, with the amount to be determined at trial, and is also entitled

to statutory penalties.



                                                34
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    37 of
                                                           Page 3662
                                                                   of 61



                                            COUNT 3
                                 False Claims Act – Conspiracy
              31 U.S.C. § 3729(a)(3), 31 U.S.C. § 3729(a)(1)(C) as amended in 2009

            182.   The allegations of the preceding paragraphs are re-alleged as if fully set forth

below.

            183.   Through the acts described above and otherwise, Defendant entered into a

conspiracy or conspiracies to defraud the United States by getting false and fraudulent claims

allowed or paid in violation of 31 U.S.C. § 3729(a)(3), and as amended 31 U.S.C. § 3729(a)(1)(C).

Defendant also conspired to omit disclosing or to actively conceal facts, which, if known, would

have reduced Government obligations to it or resulted in repayments from it to Government

programs.

            184.   Defendant, its agents, and its employees have taken substantial steps in

furtherance of those conspiracies, inter alia, by preparing false records, by submitting claims for

reimbursement to the Government for payment or approval, and by directing its agents and

personnel not to disclose and/or to conceal its fraudulent practices.

            185.   The United States, unaware of Defendant’s conspiracy or the falsity of the

records, statements and claims made by Defendant, its agents and employees, and as a result

thereof, has paid and continues to pay millions of dollars that it would not otherwise have paid.

Furthermore, because of the false records, statements, claims, and omissions by Defendant and its

agents and employees, the United States has not recovered federal funds from Defendant that

otherwise would have been recovered.




                                                35
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    38 of
                                                           Page 3762
                                                                   of 61



                                         COUNT 4
  False Claims Act - Making or Using False Records or Statements to Conceal, Avoid and
                           Decrease Obligation to Repay Money
              31 U.S.C. § 3729(a)(7), 31 U.S.C. § 3729(a)(1)(G) (as amended)

           186.    The allegations of the preceding paragraphs are re-alleged as if fully set forth

below.

           187.    Through the acts described above and otherwise, in violation of 31 U.S.C. §

3729(a)(7), and, as amended, 31 U.S.C. § 3729(a)(1)(G), Defendant and its agents and employees

knowingly made, used, or caused to be made or used false records and statements to conceal,

avoid, and decrease Defendant’s obligation to repay money to the United States Government that

Defendant improperly or fraudulently received. Defendant also failed to disclose material facts

that would have resulted in substantial repayments to the United States Government.

           188.    As a direct result of Defendant’s actions as set forth in the Complaint, the United

States of America has been damaged, with the amount to be determined at trial, and is also entitled

to statutory penalties.

           189.    As more particularly set forth in the foregoing paragraphs, by virtue of the acts

alleged herein, Defendant knowingly made, used, or caused to be made or used, false or fraudulent

records or statements, to conceal, avoid, or decrease an obligation to pay or transmit money or

property to the United States of America and the Qui Tam States in violation of 31 U.S.C.

§3729(a)(7).

           190.    As a direct result of Defendant’s actions as set forth in the Complaint, the United

States of America, and the Qui Tam States, have been, and may continue to be, severely damaged.




                                                36
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    39 of
                                                           Page 3862
                                                                   of 61



                                           COUNT 5
                                  California False Claims Act
                                 Cal. Gov’t Code § 12651 et seq.

         191.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         192.   This is a claim for treble damages and civil penalties under the California False

Claims Act. Cal. Gov’t Code § 12651 et seq.

         193.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the

California Medicaid Program (i.e., Medi-Cal) false or fraudulent claims for the improper payment

or approval of prescriptions for Acthar and used false or fraudulent records to accomplish this

purpose.

         194.   The California Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by the Defendant, paid for claims that otherwise would not have been allowed.

         195.   By reason of these payments, the California Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                          COUNT 6
                             Colorado Medicaid False Claims Act
                              Colo. Rev. Stat. § 25.5-4-304 et seq.

         196.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         197.   This is a claim for treble damages and civil penalties under the Colorado Medicaid

False Claims Act. Colo. Rev. Stat. § 25.5-4-304 et seq.

         198.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the




                                               37
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    40 of
                                                           Page 3962
                                                                   of 61



Colorado Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for, or procedures utilizing, Acthar and used false or fraudulent records to

accomplish this purpose.

         199.   The Colorado Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         200.   By reason of these payments, the Colorado Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                          COUNT 7
                                 Connecticut False Claims Act
                               Conn. Gen. Stat. § 17b-301a et seq.

         201.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         202.   This is a claim for treble damages and civil penalties under the Connecticut False

Claims Act, Conn. Gen. Stat. § 17b-301 et seq.

         203.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to an officer or

employee of the state and the Connecticut Medicaid Program false or fraudulent claims for the

improper payment or approval of prescriptions for Acthar and used false or fraudulent records to

accomplish this purpose.

         204.   The Connecticut Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         205.   By reason of these payments, the Connecticut Medicaid Program has been

damaged, and continues to be damaged in a substantial amount.




                                               38
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    41 of
                                                           Page 4062
                                                                   of 61



                                          COUNT 8
                                   Delaware False Claims Act
                               Del. Code Ann. tit. 6, § 1201 et seq.

         206.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         207.   This is a claim for treble damages and civil penalties under the Delaware False

Claims Act. Del Code Ann. tit. 6, § 1201 et seq.

         208.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the

Delaware Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         209.   The Delaware Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         210.   By reason of these payments, the Delaware Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                            COUNT 9
                                   Florida False Claims Act
                                 Fla. Stat. Ann. § 68.081 et seq.

         211.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         212.   This is a claim for treble damages and civil penalties under the Florida False

Claims Act. Fla. Stat. Ann. § 68.081 et seq.

         213.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the Florida




                                               39
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    42 of
                                                           Page 4162
                                                                   of 61



Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         214.   The Florida Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         215.   By reason of these payments, the Florida Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                         COUNT 10
                              Georgia False Medicaid Claims Act
                               Ga. Code Ann. § 49-4-168 et seq.

         216.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         217.   This is a claim for treble damages and civil penalties under the False Medicaid

Claims Act, Ga. Code Ann. § 49-4-168 et seq.

         218.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the Georgia

Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         219.   The Georgia Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         220.   By reason of these payments, the Georgia Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.




                                               40
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    43 of
                                                           Page 4262
                                                                   of 61



                                         COUNT 11
                                   Hawaii False Claims Act
                                 Haw. Rev. Stat. § 661-22 et seq.

         221.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         222.   This is a claim for treble damages and civil penalties under the Hawaii False

Claims Act. Haw. Rev. Stat. § 661-22 et seq.

         223.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the Hawaii

Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         224.   The Hawaii Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         225.   By reason of these payments, the Hawaii Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.


                                           COUNT 12
                      Illinois Whistleblower Reward and Protection Act
                                740 Ill. Comp. Stat. 175/1 et seq.

         226.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         227.   This is a claim for treble damages and civil penalties under the Illinois

Whistleblower Reward and Protection Act. 740 Ill. Comp. Stat. 175/1 et seq.

         228.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the Illinois




                                               41
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    44 of
                                                           Page 4362
                                                                   of 61



Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         229.   The Illinois Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         230.   By reason of these payments, the Illinois Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                        COUNT 13
                     Indiana False Claims and Whistleblower Protection
                          Burns Ind. Code Ann. § 5-11-5.5-1 et seq.


         231.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         232.   This is a claim for treble damages and civil penalties under the Indiana False

Claims and Whistleblower Protection Law. Burns Ind. Code Ann. § 5-11-5.5-1 et seq.

         233.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the Indiana

Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         234.   The Indiana Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         235.   By reason of these payments, the Indiana Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.




                                               42
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    45 of
                                                           Page 4462
                                                                   of 61



                                           COUNT 14
                   Louisiana Medical Assistance Programs Integrity Law
                             La. Rev. Stat. Ann. § 46:437.1 et seq.
         236.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         237.   This is a claim for treble damages and civil penalties under the Louisiana Medical

Assistance Programs Integrity Law. La. Rev. Stat. Ann. § 46:439.1 et seq.

         238.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the

Louisiana Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and knowingly used false or fraudulent records to accomplish this

purpose.

         239.   The Louisiana Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         240.   By reason of these payments, the Louisiana Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                       COUNT 15
                             Maryland False Health Claims Act
                          Md. Code Ann., Health-Gen. §2-601 et seq.

         241.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         242.   This is a claim for treble damages and civil penalties under the Maryland False

Claims Act, Md. Code Ann., Health-Gen. §2-601 et seq.

         243.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the




                                               43
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    46 of
                                                           Page 4562
                                                                   of 61



Maryland Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         244.   The Maryland Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         245.   By reason of these payments, the Maryland Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                         COUNT 16
                               Massachusetts False Claims Act
                             Mass. Ann. Laws ch. 12, § 5(A) et seq.


         246.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         247.   This is a claim for treble damages and civil penalties under the Massachusetts

False Claims Act. Mass. Ann. Laws ch. 12, § 5(A) et seq.

         248.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the

Massachusetts Medicaid Program false or fraudulent claims for the improper payment or approval

of prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         249.   The Massachusetts Medicaid Program, unaware of the falsity or fraudulent nature

of the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         250.   By reason of these payments, the Massachusetts Medicaid Program has been

damaged, and continues to be damaged in a substantial amount.




                                               44
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    47 of
                                                           Page 4662
                                                                   of 61



                                        COUNT 17
                              Michigan Medicaid False Claim Act
                              Mich. Comp. Laws §400.601 et seq.

         251.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         252.   This is a claim for treble damages and civil penalties under the Michigan Medicaid

False Claim Act. MCL § 400.601 et seq.

         253.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the

Michigan Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         254.   The Michigan Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         255.   By reason of these payments, the Michigan Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                         COUNT 18
                                  Minnesota False Claims Act
                                  Minn. Stat. § 15C.01 et seq.

         256.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         257.   This is a claim for treble damages and civil penalties under the Minnesota False

Claims Act. Minn. Stat. § 15C.01 et seq.

         258.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the

Minnesota Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.


                                               45
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    48 of
                                                           Page 4762
                                                                   of 61



         259.   The Minnesota Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         260.   By reason of these payments, the Minnesota Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                         COUNT 19
                                 Montana False Claims Act
                               Mont. Code Ann. §17-8-401 et seq.

         261.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         262.   This is a claim for treble damages and civil penalties under the Montana False

Claims Act. Mont. Code Ann. § 17-8-401 et seq.

         263.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the Montana

Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         264.   The Montana Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         265.   By reason of these payments, the Montana Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                          COUNT 20
                                  Nevada False Claims Act
                                Nev. Rev. Stat. § 357.010 et seq.

         266.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.




                                               46
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    49 of
                                                           Page 4862
                                                                   of 61



         267.   This is a claim for treble damages and civil penalties under the Nevada False

Claims Act. Nev. Rev. Stat. § 357.010 et seq.

         268.   The allegations of the preceding paragraphs are realleged as if fully set forth

below. By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the Nevada

Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         269.   The Nevada Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         270.   By reason of these payments, the Nevada Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                      COUNT 21
                   New Hampshire Medicaid Fraud and False Claims Law
                         N.H. Rev. Stat. Ann. § 167:61-b et seq.

         271.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         272.   This is a claim for treble damages and civil penalties under the New Hampshire

Medicaid Fraud and False Claims Law. N.H. Rev. Stat. Ann. § 167:61-b et seq.

         273.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the New

Hampshire Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.




                                                47
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    50 of
                                                           Page 4962
                                                                   of 61



         274.   The New Hampshire Medicaid Program, unaware of the falsity or fraudulent

nature of the claims caused by Defendant, paid for claims that otherwise would not have been

allowed.

         275.   By reason of these payments, the New Hampshire Medicaid Program has been

damaged, and continues to be damaged in a substantial amount.

                                             COUNT 22
                                     New Jersey False Claims Act
                                     N.J. Stat. § 2A:32C-1 et seq.

         276.   The allegations of the preceding paragraphs are realleged as if fully set forth

below. This is a claim for treble damages and civil penalties under the New Jersey False Claims

Act. N.J. Stat. § 2A:32C-1 et seq.

         277.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the New

Jersey Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         278.   The New Jersey Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         279.   By reason of these payments, the New Jersey Medicaid Program has been

damaged, and continues to be damaged in a substantial amount.

                                         COUNT 23
                            New Mexico Medicaid False Claims Act
                               N.M. Stat. Ann. § 27-14-1 et seq.

         280.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.




                                                 48
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    51 of
                                                           Page 5062
                                                                   of 61



         281.   This is a claim for treble damages and civil penalties under the New Mexico

Medicaid False Claims Act. N.M. Stat. Ann. § 27-14-1 et seq.

         282.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the New

Mexico Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         283.   The New Mexico Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         284.   By reason of these payments, the New Mexico Medicaid Program has been

damaged, and continues to be damaged in a substantial amount.

                                          COUNT 24
                                  New York False Claims Act
                                N.Y. State Fin. Law § 187 et seq.

         285.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         286.   This is a claim for treble damages and civil penalties under the New York False

Claims Act. N.Y State Fin. Law § 187 et seq.

         287.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the New

York Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records material to a false or fraudulent claim

to accomplish this purpose.

         288.   The New York Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendant, paid for claims that otherwise would not have been allowed.




                                               49
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    52 of
                                                           Page 5162
                                                                   of 61



         289.   By reason of these payments, the New York Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                         COUNT 25
                                North Carolina False Claims Act
                                 N.C. Gen. Stat. § 1-605 et seq.

         290.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         291.   This is a claim for treble damages and civil penalties under the North Carolina

False Claims Act, N.C. Stat. § 1-605 et seq.

         292.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the North

Carolina Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         293.   The North Carolina Medicaid Program, unaware of the falsity or fraudulent nature

of the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         294.   By reason of these payments, the North Carolina Medicaid Program has been

damaged, and continues to be damaged in a substantial amount.

                                         COUNT 26
                             Oklahoma Medicaid False Claims Act
                                Okla. Stat. tit. 63 § 5053 et seq.

         295.   The allegations of the preceding paragraphs are realleged as if fully set below.

         296.   This is a claim for treble damages and civil penalties under the Oklahoma

Medicaid False Claims Act, Okla. Stat. tit. 63 § 5053 et seq.

         297.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the




                                               50
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    53 of
                                                           Page 5262
                                                                   of 61



Oklahoma Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         298.   The Oklahoma Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         299.   By reason of these payments, the Oklahoma Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                           COUNT 27
                                 Rhode Island False Claims Act
                                 R.I. Gen. Laws § 9-1.1-1 et seq.

         300.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         301.   This is a claim for treble damages and civil penalties under the Rhode Island False

Claims Act. R.I. Gen. Laws § 9-1.1-1 et seq.

         302.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the Rhode

Island Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         303.   The Rhode Island Medicaid Program, unaware of the falsity or fraudulent nature

of the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         304.   By reason of these payments, the Rhode Island Medicaid Program has been

damaged, and continues to be damaged in a substantial amount.




                                               51
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    54 of
                                                           Page 5362
                                                                   of 61



                                        COUNT 28
                  Tennessee False Claims Act, Tenn. Code § 4-18-101 et seq.
           Tennessee Medicaid False Claims Act, Tenn. Code Ann. § 71-5-181 et seq.

         305.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         306.   This is a claim for treble damages and civil penalties under the Tennessee

Medicaid False Claims Act, and the Tennessee False Claims Act. Tenn. Code Ann. § 71-5-181 et

seq.

         307.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the

Tennessee Medicaid Program (i.e. TennCare) false or fraudulent claims for the improper payment

or approval of prescriptions for Acthar described above and used false or fraudulent records to

accomplish this purpose.

         308.   The Tennessee Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         309.   By reason of these payments, the Tennessee Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                         COUNT 29
                            Texas Medicaid Fraud Prevention Act
                           Tex. Hum. Res. Code Ann. § 36.001 et seq.

         310.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         311.   This is a claim for treble damages and civil penalties under the Texas Medicaid

Fraud Prevention Act. Tex. Hum. Res. Code Ann. § 36.001 et seq.




                                               52
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    55 of
                                                           Page 5462
                                                                   of 61



         312.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly made a claim to the Texas Medicaid

Program for a product that has been adulterated, debased, or mislabeled, or that is otherwise

inappropriate, and caused to be presented to the Texas Medicaid Program false or fraudulent

claims for the improper payment or approval of prescriptions for Acthar and used false or

fraudulent records to accomplish this purpose.

         313.   The Texas Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendant, paid for claims that otherwise would not have been allowed.

         314.   By reason of these payments, the Texas Medicaid Program has been damaged, and

continues to be damaged in a substantial amount.

                                         COUNT 30
                            Virginia Fraud Against Taxpayers Act
                              Va. Code Ann. § 8.01-216.1 et seq.

         315.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         316.   This is a claim for treble damages and civil penalties under the Virginia Fraud

Against Taxpayers Act. Va. Code Ann. §8.01-216.1 et seq.

         317.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the Virginia

Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         318.   The Virginia Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendant, paid for claims that otherwise would not have been allowed.




                                                 53
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    56 of
                                                           Page 5562
                                                                   of 61



         319.     By reason of these payments, the Virginia Medicaid Program has been damaged,

and continues to be damaged in a substantial amount.

                                        COUNT 31
                          Washington Medicaid Fraud False Claims Act
                           Wash. Rev. Code Ann. § 48.80.010 et seq.

           320.    The allegations of the preceding paragraphs are realleged as if fully set forth

  below.

           321.    This is a claim for treble damages and civil penalties under the Washington

  Medicaid Fraud False Claims Act Wash. Rev. Code Ann. § 48.80.010 et seq.

           322.    By virtue of the kickbacks, off-label and false marketing, and submissions of

  non-reimbursable claims described above, Defendant knowingly caused to be presented to the

  Washington Medicaid Program false or fraudulent claims for the improper payment or approval

  of prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

           323.    The Wisconsin Medicaid Program, unaware of the falsity or fraudulent nature of

  the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

           324.    By reason of these payments, the Wisconsin Medicaid Program has been

damaged, and continues to be damaged in a substantial amount.

                                            COUNT 32
                                    Wisconsin False Claims Act
                                     Wis. Stat. § 20.931 et seq.

           325.    The allegations of the preceding paragraphs are realleged as if fully set forth

below.

           326.    This is a claim for treble damages and civil penalties under the Wisconsin False

Claims Act. Wis. Stat. § 20.931 et seq.




                                                 54
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    57 of
                                                           Page 5662
                                                                   of 61



           327.    By virtue of the kickbacks, off-label and false marketing, and submissions of

non-reimbursable claims described above, Defendant knowingly caused to be presented to the

Wisconsin Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

           328.    The Wisconsin Medicaid Program, unaware of the falsity or fraudulent nature of

the claims caused by Defendant, paid for claims that otherwise would not have been allowed.

           329.    By reason of these payments, the Wisconsin Medicaid Program has been

damaged, and continues to be damaged in a substantial amount.

                                             COUNT 33
                               District of Columbia False Claims Act
                                    D.C. Code § 2-308.14 et seq.

         330.     The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         331.     This is a claim for treble damages and civil penalties under the District of

Columbia False Claims Act. D.C. Code § 2-308.03 et seq.

         332.     By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the District

of Columbia Medicaid Program false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose, and

conspired with each other to effectuate this plan.

         333.     The District of Columbia Medicaid Program, unaware of the falsity or fraudulent

nature of the claims caused by Defendant, paid for claims that otherwise would not have been

allowed.




                                                 55
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    58 of
                                                           Page 5762
                                                                   of 61



         334.   By reason of these payments, the District of Columbia Medicaid Program has been

damaged, and continues to be damaged in a substantial amount.


                                        COUNT 34V
                            The City of Chicago False Claims Act
                          Chicago Municipal Code, § 1-22-010 et seq.

         335.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         336.   This is a claim for treble damages and civil penalties under the City of Chicago

False Claims Act. Chicago Municipal Code § 1-22-010 et seq.

         337.   By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to the Chicago

Department of Public Health false or fraudulent claims for the improper payment or approval of

prescriptions for Acthar and used false or fraudulent records to accomplish this purpose.

         338.   The City of Chicago Department of Public Health, unaware of the falsity or

fraudulent nature of the claims caused by Defendant, paid for claims that otherwise would not

have been allowed.

         339.   By reason of these payments, the City of Chicago has been damaged, and

continues to be damaged in a substantial amount.

                                        COUNT 35
                              New York City False Claims Act
                           New York City Adm. Code, § 7-801 et seq.

         340.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         341.   This is a claim for treble damages and civil penalties under the New York False

Claims Act, New York Adm. Code, § 7-801.



                                               56
          Case
        Case    21-50428-JTD Doc
             2:13-cv-01776-BMS   22-3 Filed
                               Document     05/21/21
                                        1 Filed        Page
                                                04/04/13    59 of
                                                          Page 5862
                                                                  of 61



        342.    By virtue of the kickbacks, off-label and false marketing, and submissions of non-

reimbursable claims described above, Defendant knowingly caused to be presented to New York

City false or fraudulent claims for the improper payment or approval of prescriptions for Acthar

and used false or fraudulent records to accomplish this purpose.

        343.    The New York City Health and Hospitals Corporation, unaware of the falsity or

fraudulent nature of the claims caused by Defendant, paid for claims that otherwise would not

have been allowed.

        344.    By reason of these payments, the New York City Health and Hospitals

Corporation has been damaged, and continues to be damaged in a significant amount.

                                          COUNT 36
                                     Iowa False Claims Act
                                  Iowa Code Ann. § 685.1 et seq.

       345.    The allegations of the preceding paragraphs are realleged as if fully set forth below.

       346.    This is a claim for treble damages and civil penalties under the Iowa False Claims

Act, Iowa Code Ann. § 685.1 et seq.

       347.    Defendant, at all times relevant to this action, sold and continues to sell

pharmaceuticals in the State of Iowa.

       348.    By virtue of the kickback scheme described above, Defendant knowingly caused to

be presented to the Iowa Medicaid Program false or fraudulent claims for the improper payment or

approval of prescriptions for the Novartis Drugs.

       349.    The Iowa Medicaid Program, unaware of the falsity or fraudulent nature of the

claims caused by Defendant, paid for claims that otherwise would not have been allowed.

       350.    By reason of these payments, the Iowa Medicaid Program has been damaged, and

continues to be damaged in a substantial amount.




                                                 57
           Case
         Case    21-50428-JTD Doc
              2:13-cv-01776-BMS   22-3 Filed
                                Document     05/21/21
                                         1 Filed        Page
                                                 04/04/13    60 of
                                                           Page 5962
                                                                   of 61



                                           COUNT 37
                           Retaliation in Violation of 31 USC 3730(h)

         351.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         352.   Defendant Questcor harassed, threatened, discharged, and otherwise discriminated

against Scott Clark in the terms and conditions of his employment because of his efforts to stop

false claims from being made to the government through mislabeling, improper promotion of off-

label uses of Acthar, unlawful kickbacks, and other acts described above.

         353.   Because of Defendant’s unlawful retaliation, Scott Clark has suffered damages

including lost salary, commission, and benefits and other economic losses in an amount that is

continuing to accrue and will be determined at the time of trial.

         354.   Because of Defendant’s unlawful retaliation, Scott Clark has suffered emotional

distress including but not limited to anxiety, sleeplessness, humiliation, depression, and loss of

enjoyment of life. He is entitled to compensation for these damages in an amount to be

determined by the jury at trial.

         355.   Because of Defendant’s unlawful retaliation, Scott Clark has incurred attorney fees

and costs and other expenses in an amount to be determined at time of trial.

                                          COUNT 38
                    Unlawful Retaliation for Whistleblowing in Violation of
                              Oregon Revised Statute 659A.199

         356.   The allegations of the preceding paragraphs are realleged as if fully set forth

below.

         357.   Defendant Questcor harassed, threatened, discharged, and otherwise discriminated

against Scott Clark in the terms and conditions of his employment because he reported what he




                                                58
          Case
        Case    21-50428-JTD Doc
             2:13-cv-01776-BMS   22-3 Filed
                               Document     05/21/21
                                        1 Filed        Page
                                                04/04/13    61 of
                                                          Page 6062
                                                                  of 61



believed in good faith to be violations of law, rules and regulations to the appropriate compliance

authorities.

        358.    Because of Defendant’s unlawful retaliation, Scott Clark has suffered damages

including lost salary, commission, and benefits and other economic losses in an amount that is

continuing to accrue and will be determined at the time of trial.

        359.    Because of Defendant’s unlawful retaliation, Scott Clark has suffered emotional

distress including but not limited to anxiety, sleeplessness, humiliation, depression, and loss of

enjoyment of life. He is entitled to compensation for these damages in an amount to be

determined by the jury at trial.

        360.    Because of Defendant’s unlawful retaliation, Scott Clark has incurred attorney fees

and costs and other expenses in an amount to be determined at time of trial.


                                     PRAYER FOR RELIEF

       WHEREFORE, Relator requests that judgment be entered against Defendant, ordering that:

           a. Defendant cease and desist from violating the False Claims Act, 31 U.S.C. § 3729 et
              seq.;



           b. Defendant pay not less than $5,500 and not more than $11,000 for each violation of
              31 U.S.C. § 3729, plus three times the amount of damages the United States has
              sustained because of Defendant’s actions;

           c. Relator be awarded the maximum “relators’ share” allowed pursuant to 31 U.S. C. §
              3730(d) and similar provisions of the state false claims acts;

           d. Relator be reinstated with the same seniority status that he would have had but for
              Defendant’s discrimination;

           e. Relator be awarded two times his lost compensation with interest thereon, as well as
              compensation for his emotional distress sustained as a result of Defendant’s
              retaliation;




                                                59
  Case
Case    21-50428-JTD Doc
     2:13-cv-01776-BMS   22-3 Filed
                       Document     05/21/21
                                1 Filed        Page
                                        04/04/13    62 of
                                                  Page 6162
                                                          of 61
